DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “wherein a third drive structure of the drive assembly is assigned to the third mass,” which is a double recitation of the same limitations in claim 17. Therefore, it is unclear whether “a third drive structure” in claim 19 refers back to the third drive structure in claim 17 or to a new drive structure.
For the purpose of examination, it will be interpreted that the third drive structure in claim 19 is the same as in claim 17.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 13 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of copending Application No. 16/640882 (hereinafter Pruetz; see the claims filed 8/24/21) in view of Jia et al. (US 20180058853 A1, hereinafter Jia). The Examiner notes that while a Notice of Allowance has been issued in Application 16/640882, a patent has not yet been granted.
As to instant claim 13, claim 16 of Pruetz recites a yaw-rate sensor, comprising: 
a rotation-element assembly (first rotation rate sensor unit – line 2) configured to detect yaw rates prevailing in a first main extension axis (second axis – line 3) and yaw rates prevailing in a second main extension axis (third axis – line 4) perpendicular to the first main extension axis; and 
a sensor assembly (second rotation rate sensor unit – line 6) configured to detect a yaw rate (about a “first axis” – line 8) prevailing perpendicular to a plane formed by the first and second main extension axes (lines 1-8 define the first axis being perpendicular to the second and third axes, wherein the first rotation rate sensor is sensitive to rotational velocities about the second and third axes and wherein the second rotation rate sensor is sensitive to rotational rates about the first axis), both the sensor assembly and the rotation-element assembly being drivable using a drive assembly (see lines 6-
wherein both the rotation element assembly and the sensor assembly are driven via the same drive assembly (being the “drive unit” of Pruetz – see lines 6-10).
As to claim 13, claim 16 of Pruetz does not recite a substrate having a main extension plane, 
wherein the first main extension axis is the first main extension axis of the substrate and wherein the second main extension axis is the second main extension axis of the substrate, and
wherein the yaw rate detected by the second assembly is perpendicular to the main extension plane of the substrate.
Jia teaches an angular velocity sensing device comprising a substrate 201 (fig. 2; ¶30 teaches that fig. 2 shows a side view of one of the rotary mass elements in fig. 1, meaning the substrate 201 of fig. 2 is the substrate of the device in fig. 1) having a main extension plane (the plane of fig. 1; fig. 2 shows that the substrate and rotation element are parallel), and 
a rotation element assembly 102, 104, 106, 108 configured to detect yaw rates about a first main extension axis Y (fig. 1) of the substrate and a second main extension plane X (fig. 1) of the substrate (¶31-32 teach the detection of yaw rates about the first and second main extension axes Y, X).

Pruetz as modified recites wherein the yaw rate detected by the second assembly is perpendicular to the main extension plane of the substrate (lines 6-10 of claim 16 of Pruetz recite that the second rotation rate sensor detects yaw rates about a first axis, which is perpendicular to Pruetz’s second and third axes defining the main extension plane).

Instant claim 24 is rejected similarly to instant claim 13, because the sensor recited by Pruetz as detailed in the rejection of instant claim 13 comprises all the structure made by the process recited in instant claim 24.

Claims 14, 18, 20 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Pruetz in view of Jia, as applied to claim 13 above, and further in view of Kuhlmann et al. (US 20120152019 A1, hereinafter Kuhlmann).
As to instant claim 14, claim 16 of Pruetz recites wherein the rotation-element assembly includes a first rotation element (first rotor unit – line 12) and a second rotation element (second rotor unit – line 13), the first rotation element being drivable about a first axis of rotation (line 12) using the drive assembly (as previously discussed, claim 16 of Pruetz recites that the second rotation sensor unit is driven by the drive unit), the second rotation element being drivable using the drive assembly (as 
Pruetz as modified does not recite wherein the second rotation element is drivable about a second axis of rotation, the second axis of rotation being perpendicular to the main extension plane.
Kuhlmann teaches a gyroscope device having alternative embodiments wherein first and second rotation elements 101-102 can be driven about a single axis Z normal to their plane of extension (as in fig. 1a) or driven about two respective axes (parallel to the Z axis) normal to their plane of extension (as in fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Pruetz as modified such that the second rotation element is driven about a second axis of rotation, separate from the first axis of rotation of the first rotation element, the second axis of rotation being perpendicular to the main extension plane, as taught by Kuhlmann since such a modification would be a simple substitution of one method of arranging and driving rotation elements for another for the predictable result that angular velocity is still successfully determined.

As to instant claim 18, claim 16 of Pruetz recites wherein a spring structure (first spring unit – line 18) is disposed between the first rotation element and the second rotation element, the first rotation element and the second rotation element being connected using the spring structure (lines 18-19), in such a way that a parallel tilt of the 

As to instant claim 20, claim 16 of Pruetz recites wherein the first rotation element and the second rotation element are connected mechanically using a coupling structure (first spring unit – line 18), the coupling structure including at least one rocker structure (lines 18-21 recite that the first spring unit suppresses parallel tilting about the second axis and enables anti-parallel tilting about the second axis, meaning that the first spring unit comprises the instant claimed at least one rocker structure), the rocker structure being formed in such a way that a parallel tilt of the first rotation element and the second rotation element about the second main extension axis is suppressed, and an anti-parallel tilt of the first rotation element and the second rotation element about the second main extension axis is made possible (as discussed above).

As to instant claim 22, claim 16 of Pruetz recites wherein the first rotation element is connected to the substrate using a first suspension (such as anchor 204 shown in fig. 2 of Jia), the second rotation element being connected to the substrate using a second suspension (the second suspension is inherent because Pruetz recites in claim 16 that the second rotor unit rotatably oscillates about an axis perpendicular to the substrate and tilts about an axis parallel to the substrate; the Examiner notes that 
Pruetz as modified does not recite wherein the first suspension being situated partially in a central cutout in the first rotation element, and the second suspension being situated partially in a central cutout in the second rotation element.
Kuhlmann further teaches in fig. 13 that each of rotation elements 101-102 identically has a central cutout partially containing suspensions 720 (¶53 teaches that the suspensions comprise substrate connections 721, meaning that at least part of the suspensions 720 extend outside of the central cutouts in order to connect with the substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Pruetz as modified such that each of the first and second rotation elements identically has a central cutout partially containing suspensions, as further taught by Kuhlman, so as to ensure that their rotation characteristics are uniform, since they have identical suspensions at their centers.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gattere et al. (US 20200064134 A1, hereinafter Gettere) in view of Lo et al. (US 20190120625 A1, hereinafter Lo).
As to claim 13, Gattere teaches a yaw-rate sensor, comprising: 
a substrate 2 (fig. 1) having a main extension plane (XY plane – fig. 2); 
a rotation-element assembly 10, 30 (fig. 6) configured to detect yaw rates prevailing in a first main extension axis Y of the substrate (see ¶80) and yaw rates prevailing in a second main extension axis X of the substrate (see ¶80) perpendicular to the first main extension axis Y; and 
an assembly 4a-c, both the assembly and the rotation-element assembly being drivable using a drive assembly 7a-c, the drive assembly being configured to drive movement along the first main extension axis Y (see fig. 6, ¶25 and ¶55, which teach the assembly 4a-c being driven by the drive assembly along the Y axis),
wherein both the rotation element assembly and the assembly are driven via the same drive assembly 7a-c.

Lo teaches a gyroscope comprising a rotation element assembly 24 (referring to the plurality of rotating elements 24 – see the last sentence of ¶31) and a sensor assembly 23, 23, 26, 26 (fig. 3; the sensor assembly is a drive structure for driving the rotation element assembly 24 – see ¶31) configured to detect a yaw rate prevailing perpendicular to the plane of the device (¶45 teaches that element 26 is sensitive to a rotation rate about an axis perpendicular to the plane of the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Gattere such that the assembly includes elements sensitive to rotation rates about an axis perpendicular to the plane of the device as taught by Lo so as to increase the usefulness of the device (since it can sense angular velocities about all three axes instead of just the two axes of the unmodified Gattere) in a compact manner.
Gattere as modified teaches wherein the sensor assembly 4a-c (Gattere), 26, 26, 26 (Lo; since Lo teaches having element 26 on each driving structure 23, one of skill in the art would have modified Gattere to have Lo’s element 26 on each of Gattere’s driving elements 4a-c) is configured to detect a yaw rate prevailing perpendicular to the main extension plane of the substrate.

As to claim 14, Gattere teaches wherein the rotation-element assembly includes a first rotation element 10 and a second rotation element 30, the first rotation element being drivable about a first axis of rotation using the drive assembly (as shown in fig. 6), 

As to claim 15, Gattere as modified teaches wherein the sensor assembly includes a first mass 4a (Gattere), a second mass 4b (Gattere), and a third mass 4c (Gattere), the first mass and the second mass, at least in part, being configured to move in the same direction during the driving movement (see fig. 6, Gattere), the third mass 4c (Gattere), at least in part, being configured to move in an opposite direction relative to the movement of the first mass and the second mass during the driving movement (see fig. 6 of Gattere), the third mass being disposed in a direction parallel to the second main extension axis X (Gattere) of the substrate between the first mass and the second mass (see fig. 6 of Gattere).

As to claim 22, Gattere teaches wherein the first rotation element 10 is connected to the substrate using a first suspension 15-17, the second rotation element 30 being connected to the substrate using a second suspension 35-57, the first suspension being situated partially in a central cutout in the first rotation element (elements 17 are anchors, meaning they extend out of the central cutout to connect with the substrate), and the second suspension being situated partially in a central cutout in the second rotation element (elements 37 are anchors, meaning they extemd pit pf the central cutout to connect with the substrate).

As to claim 23, Gattere teaches wherein the first mass 4a is connected to the third mass 4b using a first spring assembly 6a, 11a (element 6a provides a connection between the first and third masses via the substrate) and the second mass 4b is connected to the third mass 4c using a second spring assembly 6b, 31a (element 6b provides a connection between the second and third masses via the substrate).

Claim 24 is rejected similarly to claim 13 because the process of claim 24 results in the structure of claim 13.

Claims 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gattere et al. under a second interpretation (US 20200064134 A1, hereinafter Gettere2) in view of Lo et al. (US 20190120625 A1, hereinafter Lo).
The Examiner notes that the second interpretation of Gattere differs in how the prior art drive assembly is defined.
As to claim 13, Gattere2 teaches a yaw-rate sensor, comprising: 
a substrate 2 (fig. 1) having a main extension plane (XY plane – fig. 2); 
a rotation-element assembly 10, 30 (fig. 6) configured to detect yaw rates prevailing in a first main extension axis Y of the substrate (see ¶80) and yaw rates prevailing in a second main extension axis X of the substrate (see ¶80) perpendicular to the first main extension axis Y; and 
an assembly 4a-c, both the assembly and the rotation-element assembly being drivable using a drive assembly 6a-c, 7a-c, 11a-b, 31a-b, the drive assembly being 
wherein both the rotation element assembly and the assembly are driven via the same drive assembly 6a-c, 7a-c, 11a-b, 31a-b.
Gattere2 does not teach wherein the assembly is a sensor assembly configured to detect a yaw rate prevailing perpendicular to the main extension plane of the substrate.
Lo teaches a gyroscope comprising a rotation element assembly 24 (referring to the plurality of rotating elements 24 – see the last sentence of ¶31) and a sensor assembly 23, 23, 26, 26 (fig. 3; the sensor assembly is a drive structure for driving the rotation element assembly 24 – see ¶31) configured to detect a yaw rate prevailing perpendicular to the plane of the device (¶45 teaches that element 26 is sensitive to a rotation rate about an axis perpendicular to the plane of the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Gattere2 such that the assembly includes elements sensitive to rotation rates about an axis perpendicular to the plane of the device as taught by Lo so as to increase the usefulness of the device (since it can sense angular velocities about all three axes instead of just the two axes of the unmodified Gattere2) in a compact manner.
Gattere2 as modified teaches wherein the sensor assembly 4a-c (Gattere2), 26, 26, 26 (Lo; since Lo teaches having element 26 on each driving structure 23, one of skill in the art would have modified Gattere2 to have Lo’s element 26 on each of Gattere2’s 

As to claim 14, Gattere2 teaches wherein the rotation-element assembly includes a first rotation element 10 and a second rotation element 30, the first rotation element being drivable about a first axis of rotation using the drive assembly (as shown in fig. 6), the second rotation element being drivable about a second axis of rotation using the drive assembly (as shown in fig. 6), the first axis of rotation being perpendicular to the main extension plane (as shown in fig. 6), the second axis of rotation being perpendicular to the main extension plane (as shown in fig. 6).

As to claim 15, Gattere2 as modified teaches wherein the sensor assembly includes a first mass 4a (Gattere2), a second mass 4b (Gattere2), and a third mass 4c (Gattere2), the first mass and the second mass, at least in part, being configured to move in the same direction during the driving movement (see fig. 6, Gattere2), the third mass 4c (Gattere2), at least in part, being configured to move in an opposite direction relative to the movement of the first mass and the second mass during the driving movement (see fig. 6 of Gattere2), the third mass being disposed in a direction parallel to the second main extension axis X (Gattere2) of the substrate between the first mass and the second mass (see fig. 6 of Gattere2).

As to claim 16, Gattere2 as modified teaches wherein a first drive structure 6a, 7a, 11a (Gattere2) of the drive assembly 6a-c, 7a-c, 11a-b, 31a-b (Gattere2) is assigned 

As to claim 17, Gattere2 teaches wherein a third drive structure 6c, 7c, 11b, 31b of the drive assembly is assigned to the third mass 4c (see fig. 6).

As to claim 19, Gettere2 teaches wherein a third drive structure 6c, 7c, 11b, 31b of the drive assembly is assigned to the third mass 4c, and wherein a spring structure 6c is joined to at least one web structure 11b of the third drive structure in such a way that using the spring structure and the web structure, a mechanical connection is produced between the third mass 4c and the first rotation element 10 (via the spring structure 6c, anchors 5c and 37, and the substrate) and the second rotation element 30 (via web structure 11b; in the instant specification, on lines 25-30, it is disclosed that the web structure 45 acts as a spring; therefore, spring 11b of Gattere2 reads on the claimed web structure as broadly recited).

Claims 13-14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 20180058853 A1, hereinafter Jia) in view of Lo et al. (US 20190120625 A1, hereinafter Lo).

a substrate 201 (fig. 2; ¶30 teaches that the substrate in fig. 2 is the substrate of the device shown in fig. 1) having a main extension plane (being the plane of the device in fig. 1); 
a rotation-element assembly 102, 104, 108 configured to detect yaw rates prevailing in a first main extension axis Y of the substrate (¶32) and yaw rates prevailing in a second main extension axis X of the substrate (¶31) perpendicular to the first main extension axis; and 
[AltContent: connector][AltContent: textbox (120X)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    291
    625
    media_image1.png
    Greyscale


wherein both the rotation element assembly and the assembly are driven via the same drive assembly 412.
Jia does not teach wherein the assembly is a sensor assembly configured to detect a yaw rate prevailing perpendicular to the main extension plane of the substrate.
Lo teaches a gyroscope comprising a rotation element assembly 24 (referring to the plurality of rotating elements 24 – see the last sentence of ¶31) and a sensor assembly 23, 23 (being linearly moving elements that move linearly while the rotation elements 24 rotate), 26, 26 (see fig. 3) configured to detect a yaw rate prevailing perpendicular to the plane of the device (¶45 teaches that element 26 is sensitive to a rotation rate about an axis perpendicular to the plane of the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Jia such that the assembly includes elements sensitive to rotation rates about an axis perpendicular to the plane of the device as taught by Lo so as to increase the usefulness of the device (since it can sense angular velocities about all three axes instead of just the two axes of the unmodified Jia) in a compact manner.


As to claim 14, Jia teaches wherein the rotation-element assembly 102, 104, 108 includes a first rotation element 102 and a second rotation element 104, the first rotation element being drivable about a first axis of rotation (passing through point A in fig. 1, perpendicular to the main extension plane) using the drive assembly, the second rotation element 104 being drivable about a second axis of rotation (passing through point B in fig. 1, perpendicular to the main extension plane) using the drive assembly, the first axis of rotation being perpendicular to the main extension plane (as explained above), the second axis of rotation being perpendicular to the main extension plane.

[AltContent: textbox (120Y)][AltContent: arrow][AltContent: connector][AltContent: textbox (Fig. 1)]
    PNG
    media_image1.png
    291
    625
    media_image1.png
    Greyscale




As to claim 20, Jia teaches wherein the first rotation element 102 and the second rotation element 104 are connected mechanically using a coupling structure 120Y (fig. 1 above), the coupling structure including at least one rocker structure 120Y, the rocker structure being formed in such a way that a parallel tilt of the first rotation element and the second rotation element about the second main extension axis is suppressed (as best understood by the Examiner, an example of parallel tilt would be if elements 102, 104 rotated in the same rotational direction about respective axes Y1, Y2 shown in fig. .
Allowable Subject Matter
Claim 21 is allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 21 has been rewritten in independent form including the limitations of all claims from which it depended, as suggested by the Examiner in the Office Action mailed 9/1/21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
10/21/21 have been fully considered but they are not persuasive. 
Applicant argues on pg. 6 that Applicant disagrees with the double patenting rejections.
Applicant’s argument is not persuasive since Applicant fails to articulate why the double patenting rejection is disagreed with.

As to claims 13 and 24, Applicant argues that Gattere does not teach “wherein both the rotation element assembly and the sensor assembly are driven via the same drive assembly.”
Regarding the limitation “the sensor assembly,” in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Gattere was modified in view of Lo to teach the claimed “sensor assembly.”
Gattere as modified does indeed teach wherein both the rotation element assembly 10, 30 (Gattere) and the sensor assembly 4a-c (Gattere), 26, 26, 26 (Lo) are driven via the same drive assembly 7a-c (Gattere). The claims do not recite that the drive assembly is only formed of a single part, meaning that elements 7a-c of Gattere together can be construed to read on the claimed “drive assembly.”
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.C.P./Examiner, Art Unit 2853    

/JILL E CULLER/Primary Examiner, Art Unit 2853